Citation Nr: 9931873	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
peripheral neuropathy of the lower extremities, previously 
classified as numbness in the legs. 

2.   Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
diabetes mellitus.

4.  Whether the claim for service connection for diabetes 
mellitus is well grounded.

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
September 1969.  

The appeal arises from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in pertinent part finding that new 
and material evidence was not presented to warrant reopening 
the veteran's claim for service connection for diabetes 
mellitus, and finding that service connection for peripheral 
neuropathy was not warranted, including based on Agent Orange 
exposure.  In view of the Board's decision as to this issue, 
the matter of the veteran's Agent Orange exposure is rendered 
moot.  

In the course of appeal, the veteran testified at a hearing 
at the RO in April 1998.
The transcript of that hearing is of record, and the 
testimony was considered in a Supplemental Statement of the 
Case issued by the RO hearing officer in May 1998. 


FINDINGS OF FACT

1.  Evidence received since the last decision by the Board in 
September 1983 was new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for peripheral neuropathy of the lower 
extremities on the merits. 

2.  Peripheral neuropathy of the lower extremities developed 
in service.

3.  Evidence received since the last decision by the Board in 
September 1983 was new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for diabetes mellitus on the merits. 

4.  The veteran's claim for service connection for diabetes 
mellitus is plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board decision in September 1983 denying service connection 
for peripheral neuropathy of the lower extremities; the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  Peripheral neuropathy of the lower extremities was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998). 

3.  New and material evidence has been received since the 
Board decision in September 1983 denying service connection 
for diabetes mellitus; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (a) (1999).

4.  The veteran has submitted evidence of a well-grounded 
claim for service connection for diabetes mellitus.  38 
U.S.C.A. § 5107(a) (West 1991). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

In service between April and June, 1965, the veteran visited 
a neurologist on three occasions for complaints of loss of 
sensation in the genital area as well as complaints of 
itching and feelings of rawness in the inner thighs, and of 
heat and tenderness in the toes.  A history of herpes was 
noted.  The examiner assessed possible herpetic root 
irritation.

The veteran made further inservice visits from August to 
October, 1965, to neurology or neuropsychology clinics for 
severe itching in the legs and feet such that he reported he 
could not stand his clothes or pressure on his feet.  
Treatment with Librium was attempted, but no specific 
diagnosis was assigned.  

In service in April and June of 1966 the veteran was treated 
for a scaly, erythematous rash on the medial thigh, with 
itching around the genitalia and rectum.  

In service reports of medical history in June 1966 and 
October 1966, the veteran reported several visits to a 
neurologist from January 1965 to October 1965 for a possible 
nerve condition causing a sticking and itching feeling in the 
genital area and numbness in the buttocks, thighs, and 
bottoms of the feet.  The findings were reportedly negative, 
with referral to neuropsychiatry after six visits.  The 
veteran reported that he was seen by a neuropsychiatric 
examiner in April 1965, but that after three visits was told 
that the condition was not psychiatric in nature.  

A history of chronic perineal, scrotal, and rectal irritation 
was noted upon inservice examination in August 1966, but no 
pertinent findings were noted upon that examination.  At an 
October 1966 service examination, old skin changes of old 
dermatitis were noted, but no neuropathy was noted other than 
seasonal skin rash, and diagnosed chronic perineal itching, 
treated with Librium.  

Upon service retirement examination in September 1968, 
xerosis was assessed.  A dermatology consultation at that 
time provided findings of minimal xerosis of the lower legs 
and an impression of xerosis.  

In the veteran's report of medical history in September 1968, 
outpatient treatment in March 1967 for numbness in the legs 
was noted.

Upon service retirement examinations in April, May, and June, 
1969, examiners noted paresthesias in the left lower 
extremity.  

Upon inservice neurological consultation in May 1969 for 
complaints of numbness in the left lower extremity, 
especially the calf and foot, and cramps in the legs, the 
neurologist noted that the veteran had previously been 
evaluated in 1965 for a vague syndrome, with relief obtained 
with Librium, and in 1967, with physical examination normal 
in 1967.  Physical examination in May 1969 was unremarkable.  
The veteran reported subjective pain sense over the left foot 
medially, but not clearly localized to any anatomical areas.  
There was also no muscular weakness or atrophy.  Vibratory 
and sense position and deep tendon reflexes were all normal.  
There were no pathologic reflexes and no difficulty walking 
on heels and toes.  The examiner assessed paresthesias in the 
left lower extremity with subjective decreased pain sensation 
in the same area, with suspected, but not proven, herpetic 
root irritation.  The examiner noted that the veteran's 
father and paternal grandmother had diabetes mellitus.  

A three-hour glucose tolerance test in May 1969 provided 
findings of fasting blood sugar at 103, blood sugar at 167 at 
one-half hour, at 137 at one hour, at 89 at two hours, and at 
70 at three hours; urine sugar was negative fasting, negative 
at one-half  hour, 4+ at one hour, trace at two hours, and 
negative at three hours.  

The 1969 service separation examiners diagnosed, in pertinent 
part, latent diabetes mellitus and paresthesias of the left 
lower extremity.  

In the veteran's inservice report of medical history in April 
1969, a history was noted of cramps in the legs, feet, and 
toes.  

At an August 1974 South Carolina Department of Health 
wellness screening, blood glucose was 87.  

Moncrief Army Hospital outpatient treatment records from 1970 
to 1982 show treatment for pruritus ani and dermatitis, 
including dermatitis affecting the hands and feet, with 
diagnosed eczema/neurodermatitis.  In the outpatient 
treatment records, these disorders were treated with Valium.  
The outpatient treatment records do not indicate complaints 
of peripheral neuropathy, including pain, numbness, or 
tingling in the lower extremities, and do not show treatment 
for any peripheral neuropathy other than neurodermatitis.  

Included among the Moncrief Army Hospital records from 1970 
to 1982 are laboratory tests including for diabetes in 
February 1974, February 1975, and January 1982.  The February 
1974 laboratory report showed a glucose tolerance test with 
fasting blood sugar at 120, blood sugar at 235 at one-half 
hour, at 175 at one hour, at 130 at two hours, and at 68 at 
three hours; fasting urine was negative for sugar, with urine 
still negative for sugar at one-half hour, 4+ at one hour, 1+ 
at two hours, and negative at three hours.  The test reviewer 
assessed that the results were not indicative of diabetes.  

The Moncrief Army Hospital February 1975 laboratory report 
showed a glucose tolerance test with fasting blood sugar at 
115, blood sugar at 200 at one-half hour, at 135 at one hour, 
at 100 at two hours, and at 70 at three hours; fasting urine 
was negative for sugar, with urine 4+ for sugar at one-half 
hour, trace at one hour, negative at two hours, and negative 
at three hours, negative at four hours, and negative at five 
hours.  The test reviewer assessed that the results were not 
indicative of diabetes.

The Moncrief Army Hospital January 1982 laboratory report 
showed a glucose tolerance test with fasting blood sugar at 
146, and blood sugar at 230 at one-half hour, at 276 at one 
hour, at 226 at two hours, and at 120 at three hours; fasting 
urine was negative for sugar, with urine still negative for 
sugar at one-half hour, 3+ at one hour, 4+ at two hours, and 
3+ at three hours. 

At an August 1982 VA examination, a diagnosis of diabetes 
mellitus in January 1982 was noted.  The veteran reported 
thereafter following a 1800-calorie diet but taking no 
medications for diabetes mellitus.  He reported occasionally 
checking his urine sugar, with negative findings.  The 
examiner found no obvious neurologic deficits.  The examiner 
diagnosed, in pertinent part, insulin dependent (sic) 
diabetes mellitus by history.  

At an April 1998 personal hearing at the RO, the veteran 
testified that upon his service retirement examination the 
physician had told him that he would be a diabetic.  The 
veteran added that the physician had stated that the veteran 
had latent diabetes mellitus, and that he should have glucose 
tolerance tests periodically, with every six months 
recommended.  The veteran testified that he had taken glucose 
tolerance tests from the time of his separation from service 
in 1969, until the time he was diagnosed with diabetes 
mellitus in 1982.  He testified that he was first diagnosed 
with diabetes mellitus in 1982 by a physician who treated him 
by putting him on a 1500 calorie per day diet with exercise 
so that he reduced his weight from 240 to 167.  He testified 
that the physician thereafter increased his diet to 1800 
calories per day with continued exercise.  He testified that 
his glucose had been kept below 200 in this manner 
thereafter, thereby avoiding the need for medication.  

Regarding his peripheral neuropathy, the veteran testified 
that beginning in about 1964 or 1965 he began feeling 
tingling in his feet, especially in the heels and into the 
balls of the feet, and that he then began to notice numbness 
in the toes.  He testified that he had gone to many medical 
specialists, and a neurologist had told him that he had 
partial paresthesias over the lower extremities.  He 
testified that from his period of service the peripheral 
neuropathy had worsened and remained worse.  He added that 
his legs bothered him a great deal at night.  He described 
the condition as extending from the mid thighs down to the 
toes of both feet, with the condition painful at times.  
However, he testified that he took no medication for the 
condition, and was not aware of any problems with circulation 
in his legs.  Further, he testified that he never asked his 
physicians if there was any correlation between these 
peripheral neuropathies of the lower extremities and his 
diabetes mellitus, and no physicians had ever made any 
statements making such causal connections.  

In a June 1998 letter, C. I. Mitchell, M.D. , a private 
physician, informed that the veteran had been his patient 
since 1992, with a diagnosis diabetes mellitus.  The 
physician opined, based on his treatment of the veteran since 
1992 and a personal review of the veteran's service medical 
records showing  "early signs or symptoms of diabetes as 
early as 1969," that it was more likely than not that the 
veteran's diabetes mellitus had its "origin" during the 
veteran's military service.  However, that physician did not 
specify what those "early signs or symptoms" were.  This 
despite a subsequent request from the RO to the physician in 
July 1998 for clarification as to those "early signs or 
symptoms" or the basis of his opinion.  The physician did 
not reply to that request.  

Upon VA examination in July and August of 1998, the examiner 
reviewed the claims file and examined the veteran.  The 
examiner noted that the veteran had diabetes mellitus first 
diagnosed in 1982 which had been controlled by diet since 
that time and had never required medication.  The examiner 
found that in service and in the years initially following 
service the veteran had no diabetes and no manifestations of 
diabetes.  In particular, the examiner noted that the veteran 
had normal blood sugar and was on no medication in 1969 when 
separated from service.  At the 1998 examination, the veteran 
denied secondary effects of diabetes mellitus, and reported 
never having had ketoacidosis, hypoglycemic episodes, or 
other complications of diabetes mellitus.  The veteran 
reported a history of chronic bilateral lower extremity 
numbness for approximately 30  years.  The examiner noted 
that the source of that numbness remained obscure despite 
multiple tests and evaluations.  In July 1998 the examiner 
assessed diet-controlled diabetes mellitus, and chronic 
bilateral lower limb numbness.   In August 1998 the examiner 
diagnosed Type II diabetes mellitus, and assessed that that 
noninsulin-dependent diabetes mellitus was unlikely to have 
had its onset in service or shortly after service, with onset 
appearing to have occurred a significant length of time after 
service.

2.  Pertinent Laws and Regulations Governing Questions of 
Reopening Claims, and Claims for  Service Connection 

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a) 
(1999).  If the Board determines that the appellant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).   

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).
3.  Whether New and Material Evidence has been Presented to 
Reopen 
a  Claim for Service Connection for Peripheral 
Neuropathy of the Lower Extremities 

Prior to the July 1997 RO decision currently appealed, the 
veteran was last denied service connection for peripheral 
neuropathy, then classified as numbness of the legs, in a 
September 1983 Board decision.  That determination was based 
on findings that the disorder was not shown upon VA 
examination in August 1982.  However, the undersigned Board 
member notes that the August 1982 VA examination was in the 
nature of a general examination and not specifically directed 
to the question of the presence of peripheral neuropathy. 

The evidence submitted since that last prior final denial in 
September 1983 includes a July 1998 VA examination wherein 
the veteran complained of symptoms of chronic numbness in the 
lower limbs bilaterally, and reported that the lower limb 
numbness had been present for approximately 30 years.  The 
examiner assessed chronic bilateral lower limb numbness.  The 
Board considers this new evidence which, as medical evidence 
of a current disorder to support the veteran's contentions of 
persistent symptoms, is so significant that it must be 
considered with all the evidence of record in order to fairly 
decide the claim on the merits.  Accordingly, the Board finds 
that new and material evidence has been submitted, and the 
claim is reopened.  

4.  Service Connection for Peripheral Neuropathy 
of the Lower Extremities 

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

Here, the Board finds that there is sufficient continuity of 
symptomatology from the veteran's reports of paresthesia upon 
service separation examinations in 1968 and 1969, and current 
findings of disability, to constitute a well-grounded claim 
based on continuity of symptomatology from service to the 
present.  Additionally, peripheral neuropathy of the lower 
extremities is currently demonstrated by medical evidence.  
Savage. 

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107 (a).  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. § 
3.303(b) (1999).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

The Board notes that the veteran has complained of persistent 
paresthesias of the lower extremities at the time of his 
service separation examinations in 1968 and 1969 and in 
recent years until the present.  The Board accordingly finds 
that the medical evidence and the veteran's testimony present 
sufficient evidence of persistence of his peripheral 
neuropathy from service until the present to find that the 
preponderance of the evidence favors a grant of service 
connection for peripheral neuropathy of the lower 
extremities.  38 C.F.R. § 3.303 (b).  



5. Whether New and Material Evidence has been Presented to 
Reopen 
a Claim for Service Connection for Diabetes Mellitus, and
Whether the Claim for Service Connection for Diabetes 
Mellitus is Well Grounded

Prior to the July 1997 RO decision currently appealed, the 
veteran was last denied service connection for diabetes 
mellitus in a September 1983 Board decision. That 
determination was based on the finding that diabetes mellitus 
was not incurred in service or for many years post service, 
and that medical evidence had not been presented causally 
linking the veteran's diabetes mellitus to his period of 
service.

Among evidence submitted since the Board's prior denial of 
the claim in September 1983 is a letter from private treating 
physician C. I. Mitchell, M.D., with the medical opinion that 
the veteran's diabetes mellitus had its origin in the 
veteran's period of service.  That opinion was based on 
treatment of the veteran and knowledge of his medical 
history.  The Board considers this medical opinion to be new 
and so significant that it must be considered to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
the claim for service connection for diabetes mellitus 
reopened.  

Also based on that medical opinion by C. I. Mitchell, M.D., 
the Board finds the veteran's claim well grounded pursuant to 
38 U.S.C.A. § 5107 (a) (West 1991) in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  All 
three requirements set forth in the Caluza case for 
establishment of a well-grounded claim, as discussed above, 
have been met.  

The reopened, well-grounded claim for service connection for 
diabetes mellitus is the subject of remand, below. 





ORDER

1.  New and material evidence having been submitted, the 
claim for entitlement to service connection for peripheral 
neuropathy of the lower extremities is reopened.
 
2.  Service connection for peripheral neuropathy of the lower 
extremities is granted.  

3.  New and material evidence having been submitted, the 
claim for entitlement to service connection for diabetes 
mellitus is reopened.

4.  A well-grounded claim has been presented for service 
connection for diabetes mellitus.


REMAND

As a well-grounded claim has been presented for service 
connection for diabetes mellitus, the VA has a statutory duty 
to assist the veteran in the development of evidence 
pertinent to the claim.  38 U.S.C.A. §  5107.

The veteran contends that his diabetes mellitus developed in 
service.  

The Board directs the RO's attention to the Factual 
Background portion of the Reasons and Bases section of this 
Board decision, to summaries of the veteran's complaints and 
medical findings and diagnoses in service and post service, 
and the veteran's testimony, all as related to his claim for 
service connection for diabetes mellitus.  

That evidence includes a June 1998 letter of Dr. C. I. 
Mitchell, a private treating physician, with the opinion, 
reportedly based on a review of the veteran's medical 
records, that it was more likely than not that the veteran's 
diabetes mellitus "had [its] origin during military 
service."  The record also includes an RO letter to that 
physician in July 1998 requesting, in light of evidence that 
"diabetes was specifically ruled out with lab tests at 
Moncrief Army Hospital in 1974-75 and was not actually 
diagnosed until 1982,"  that Dr. Mitchell explain the basis 
of his finding that the service medical records showed 
"early signs and symptoms of diabetes as early as 1969," 
with the further request that Dr. Mitchell explain what early 
signs and symptoms of diabetes mellitus led him to his June 
1992 etiological opinion.  

The Board notes that the substance of that July 1998 RO 
request was not entirely accurate, because while Moncrief 
Army Hospital laboratory reports in February 1974 and 
February 1975 (including glucose tolerance testing with urine 
and blood glucose readings) both concluded that the 
laboratory findings were not indicative of diabetes, those 
laboratory reports did not specifically 'rule out' diabetes.  

A South Carolina Department of Health health-care screening 
in August 1974 also tested the glucose levels in the 
veteran's blood and urine.  

The veteran's family history of diabetes in his father and 
paternal grandmother was noted about the time of service 
separation in 1969.  The service separation examiners also 
administered a glucose tolerance test, noted the veteran's 
complaints of paresthesias in the lower extremities,  and 
diagnosed "latent diabetes mellitus."

Laboratory findings consistent with a positive diagnosis of 
diabetes mellitus were found in a Moncrief Army Hospital 
blood and urine screening in January 1982.  

In July 1998 a VA examination was conducted without review of 
the claims file, and diabetes mellitus was diagnosed.  The 
examiner reviewed  the claims file and the veteran's history 
and, in August 1998, provided an opinion that it was more 
likely than not that diabetes mellitus was not present in 
service or shortly after service, but rather developed "in a 
time frame significantly after" service separation. 

Hence the August 1998 VA medical opinion is in conflict with 
the medical opinion of Dr. C. I. Mitchell in June 1998.  

The Board has certain questions which it feels should be 
addressed before a determination of this claim on the merits.  
Under the circumstances of this case, the Board has 
determined that additional development is required.  The case 
is therefore REMANDED to the RO for the following 
development:

1.  An opinion should be obtained 
regarding the nature and etiology of the 
veteran's diabetes mellitus from the same 
VA physician who examined the veteran in 
July 1998 and proffered the opinion in 
August 1998 regarding the etiology of his 
diabetes mellitus.  If that physician is 
unavailable, the opinion should be 
obtained from another VA physician 
qualified to render opinions regarding 
diabetes mellitus.  The claims folder and 
a copy of this remand must be made 
available to the physician for review.  
The physician should review the entire 
record and then provide answers to the 
following:
 
a)  What is meant by the diagnosis 
of latent diabetes mellitus assessed 
on the veteran's service separation 
examination dated in 1969?  The 
physician should note and explain 
whether, and if so, how glucose 
tolerance tests in June 1969 with a 
4+ glucosuria reading, the veteran's 
left lower extremity paresthesias 
and subjective decreased pain sense 
in that area (with suspected, but 
not proved, herpetic nerve root 
irritation) at the April 1969 
service separation examination, and 
the veteran's family history of 
diabetes in his father and paternal 
grandmother, may have entered into 
that assessment of latent diabetes 
mellitus.  These medical findings 
and medical history were noted on 
that service separation examination 
report, apparently in association 
with the assessment of latent 
diabetes mellitus.  

b)  Describe in detail the 
significance of the findings in 
laboratory reports from Moncrief 
Army Hospital in February 1974 and 
February 1975, with findings of 4+ 
glucosuria upon glucose tolerance 
testing, and the assessments on 
those reports that 'laboratory 
findings were not indicative of 
diabetes.'

c)  In view of the fact that 
diabetes mellitus was definitively 
diagnosed in 1982, and in view of 
earlier laboratory findings in 
service in 1969, and post service in 
1974 and 1975, is it at least as 
likely as not that the veteran's 
diabetes mellitus developed during 
the veteran's period of service from 
October 1946 to September 1969 or 
within the first post service year?  

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
diabetes mellitus.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to procure clarifying data and to comply with a 
precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







